DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Status of the Application
Claims 1-3 and 7-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/30/2021 are acknowledged.  Claims 3 and 8-11 remain withdrawn, as being drawn to an unelected invention or specie. Claims 1, and 2 are amended and new claims 16-20 are added. Claims under consideration in the instant office action are claims 1-2, 7, and 12-20.
 Applicants' arguments, filed 03/30/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) in view of Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS).
Rejection
Fernandez is drawn towards the drug design of small-molecule inhibitors (see abstract).  Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity (paragraphs 0010, 0213, see Example 1).  Fernandez teaches the following compound, WBZ6 (paragraph 00133):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Fernandez does not teach a compound of Formula (I) wherein Cy1 is isoxazolyl substituted with a methyl group.  Fernandez does not teach treating Parkinson’s disease by administering a compound of Formula (I).
Imam is drawn towards regulation pathways of Parkinson’s disease (see abstract).  Imam teaches that mutations in parkin, an E3 ubiquitin ligase, are the most common cause of autosomal-recessive Parkinson’s disease (PD) (see abstract).  Imam teaches that c-Abl inhibition prevented tyrosine phosphorylation of parkin and restored its E3 ligase activity and cytoprotective function both in vitro and in vivo (see abstract). Imam teaches that tyrosine phosphorylation of parkin by c-Abl is a major post-translational modification that leads to loss of parkin function and disease progression in sporadic PD (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a compound of Formula (I) wherein Cy1 is isoxazolyl substituted with a methyl group, as suggested by Fernandez, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Fernandez teaches that an imatinib derivative can be substituted with an isoxazolyl group at the R3 position and retain its ability in C-kit and c-Abl inhibition (see claim 1), with a reasonable expectation of success absent evidence of criticality of the particular steps.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) wherein the isoxazolyl group is substituted with a methyl group since although Kraft teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Parkinson’s disease by administering a compound of Formula (I), as suggested by Imam, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since imatinib derivatives can be utilized as c-Abl ligands as taught by Fernandez, and Imam teaches that tyrosine phosphorylation of parkin by c-Abl is a major post-translational modification that leads to loss of parkin function and disease progression in sporadic PD (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
Applicant argues that Fernandez itself states that it only describes the start of a drug design process to identify inhibitors of various kinases. Thus, the Fernandez genus only represents the space of substitutions to be explored and evaluated. Moreover, the only compounds actually prepared by Fernandez have methyl, ethyl, isopropyl, phenyl, and pyridyl substituents, while the instant claims recite 5-membered heteroaryl substituents. Nothing in Fernandez teaches or suggests 5-membered heteroaryl would work or have any advantage over the Fernandez groups. The Office cites claim 1 only for reciting isoxazolyl in a list of about 40 possible choices for R3. To the extent that group is narrowed in a dependent claim, isoxazolyl does not survive the narrowing, and no single species in claims 7-13 of Fernandez contains an isoxazolyl group. And the only data in Fernandez are for compounds with small substituents (methyl groups). Thus, Fernandez does not fairly teach or suggest isoxazolyl groups, no less 5-membered heteroaryl groups generally.  The Examiner respectfully disagrees since Fernandez is not In re Lohr and Spurlin (137 USPQ 548) teaches: 
When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.
Applicant also argues that the Office has not performed a lead compound analysis to support the alleged prima facie case of obviousness; however, Applicant respectfully submits that such an analysis is an apt approach to systematically addressing Fernandez.  The Examiner respectfully disagrees since Fernandez teaches the following compound, WBZ6, and a method of synthesizing such compound (paragraphs 00129-00133):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

One of ordinary skill in the art would thus be motivated to select Compound WBZ6 as a lead compound since Fernandez teaches WBZ6 as an exemplified embodiment of the genus of compounds disclosed by 
Applicant also argues that there is no teaching or suggestion in Fernandez to select an isoxazolyl substituent for R3 , along with hydrogen substituents for the other variables recited in claim 1, or any indication that such a compound would be effective. Eisai Co. Ltd. v. Dr. Reddy' s Laboratories, Ltd., 533 F.3d 1353, 1357 (Fed. Cir. 2008) (holding that a prima facie case of obviousness of a chemical compound requires "some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e., a lead compound) in a particular way to achieve the claimed compound") (emphasis added).  The Examiner respectfully disagrees since Fernandez teaches that for compounds of formula 1, R3 can be isoxazolyl, and one of ordinary skill in the art would have been motivated to modify WBZ6 since Fernandez teaches that an imatinib derivative can be substituted with an isoxazolyl group at the R3 position and retain its ability in C-kit and c-Abl inhibition (see claim 1), with a reasonable expectation of success absent evidence of criticality of the particular steps.
	Applicant also argues that one of ordinary skill in the art would have had no motivation to
replace the methyl group in WBZ4 with a 5-membered heteroaryl group, contrary to Fernandez's advice.  The Examiner respectfully disagrees since Fernandez teaches that for compounds of formula 1, R3 can be isoxazolyl, and it would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) wherein the isoxazolyl group is substituted with a methyl group since although Kraft teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 

	Applicant also argues that one of ordinary skill in the art would not have had a reason to
replace the nonpolar methyl group of Fernandez's WBZ1 with 5-membered heteroaryl groups as
instantly claimed, since Fernandez explicitly teaches the importance of the nonpolar group and
therefore teaches away from replacing the nonpolar group with any 5-membered heteroaryl group as
claimed, as such a compound would be expected to lose the advantages of the methylated
compound.  The Examiner respectfully disagrees since Fernandez teaches that for compounds of formula 1, R3 can be isoxazolyl, and it would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) wherein the isoxazolyl group is substituted with a methyl group since although Kraft teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 
When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.
	Applicant also argues that nothing in Fernandez would have motivated moving the substituent to the meta position.  The Examiner respectfully disagrees since Fernandez teaches compound WBZ6 (paragraph 00133), which has the substituent at the meta position, and is not required to disclose data for every compound rendered obvious by the prior art.
Applicant also argues that the Office's citation of the entire genus of Fernandez (Office Action at page 5 ( citing Fernandez paragraph [00010])) does not count as "choosing from a finite number of identified, predictable solutions." Nor would it have been obvious to try the specifically identified 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

One of ordinary skill in the art would thus be motivated to select Compound WBZ6 as a lead compound since Fernandez teaches WBZ6 as an exemplified embodiment of the genus of compounds disclosed by Fernandez and provides an exemplary synthesis of WBZ6.  Additionally, Applicant has conceded in their response, filed 03/302021, that “the broad genus of imatinib variants that Fernandez identifies at the beginning of the Specification does not teach that compounds within that genus would be superior kinase inhibitors-instead, they represent the space of substitutions that are to be explored and evaluated. Without any indication of these compounds' activity, this statement provides nothing more than motivation to try.” (see Applicant’s Response, filed 03/30/2021, first paragraph, pg. 11).
	Applicant also argues that Fernandez states that the substituent on the pyridine ring would need to be elsewhere (relative to the substituent in WBZ4) to selectively inhibit c-Abl. Fernandez at [00210] ("Thus the substituting methyl group in WBZ_ 4 is inefficient to wrap the dehydron in BcrAbl: the substitution would have to be made elsewhere for that purpose."). Therefore, one of ordinary skill in the art would not have selected WBZ4 as a lead compound to treat Parkinson's Disease.  The Examiner 
Applicant also argues that the claimed invention has demonstrated unexpected results.  The Examiner respectfully disagrees since one of ordinary skill in the art would expect that certain imatinib derivatives would provide improved activity in Abl inhibition (see Example 2).  Given that the claimed invention is drawn towards a composition and not a method of treatment, “‘Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)” (MPEP § 2112.01(II)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) and Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS) as applied to claims 1, 2, 7, 12, and 15-20 above, and further in view of Badaway (Salt Selection for Pharmaceutical Compounds, Salt Selection for Pharmaceutical Compounds, 20008, pp. 63-80).
The teachings of Fernandez and Imam are presented above.
Fernandez and Imam do not teach a compound of Formula (I) in the form of a methanesulfonic acid salt.
	Badaway is drawn towards the salt formation of pharmaceutical compounds (see Introduction).  Badaway teaches methansulfonate salts as an alternative to hydrochloride salts, which can often provide aqueous solubilities significantly higher than the free base or hydrochloride salt form (pg. 75, fourth paragraph).

	One of ordinary skill in the art would have been motivated to do so since formulating a compound of Formula (I) in the form of a methanesulfonic acid salt would provide increased aqueous solubility as taught by Badaway, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) in view of Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS) as applied to claims 1, 2, 7, 12, and 15-20 above, and further in view of Saal (Pharmaceutical salts: A summary on doses of salt formers from the Orange Book, European Journal of Pharmaceutical Sciences, 2013, 49, pp. 614-623).
The teachings of Fernandez and Imam are presented above.
Fernandez and Imam do not teach a compound of Formula (I) in the form of a succinic acid salt.
	Saal is drawn towards an overview of salt formation of active pharmaceutical ingredients (see abstract).  Saal teaches that succinate salts have been FDA approved for oral administration for a number of drugs (pg. 620, left column, seventh paragraph).
	It would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) in the form of a succinic acid salt, as suggested by Saal, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since formulating a pharmaceutical active in the form of a succinate salt is conventionally practiced in the art as taught by Saal, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-2, 7, and 12-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDREW P LEE/Examiner, Art Unit 1628